Citation Nr: 1548387	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-08 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, to include residuals of a hysterectomy.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant, Spouse 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1967 to September 1968.  She testified at a hearing before the Board in March 2014.  A copy of the transcript is associated with the file.  

In April 2014, the Board denied the appeal.  The Veteran appealed to the Veterans Claims Court.  In February 2015, the Court Clerk granted a Joint Motion for Remand, which vacated the Board's previous decision and returned the claim for further consideration.  The Board remanded the claim for further development to include obtain private treatment records.  

In August 2015, the RO requested that the Veteran complete authorization forms in order for the private records to be received and to date she has not returned those forms to RO or to Board.  As such, the requested development has been completed to the extent possible and the case is once again before the Board for appellate consideration.  


FINDINGS OF FACT

1.  A gynecological injury or disease was not shown in service; a current gynecological disorder is not causally or etiologically related to service.  

2.  Hypertension was not shown service, did not manifest to a compensable degree within one year of service separation, or result in continuous symptomatology since service; a current diagnosis of hypertension is causally or etiologically related to service, or a to a service-connected disability.  

3.  A psychiatric disorder was not show in service, did not manifest to a compensable degree within one year of service separation, or result in continuous symptomatology since service; a current psychiatric disorder is not causally or etiologically related to service; or to a service connected disability.  


CONCLUSIONS OF LAW

1.  A gynecological disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).  

2.  Hypertension was not incurred in or aggravated by service, or as due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  

3.  An acquired psychiatric disorder was not incurred in or aggravated by service, or as due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year form the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 3.309.  
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Gynecological Disorder 

The Veteran has asserted entitlement to service connection for a gynecological disorder that she believes relates to her time in service.  Specifically, she contends she incurred a gynecological disorder during and immediately following her initial pregnancy in service and the subsequent insertion of a contraceptive device.  She asserts that this disorder continues to the present.  None of the current gynecological disorders are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply. 

Service treatment records are negative for any treatment for or diagnoses of a gynecological disorder.  The Veteran did, however, become pregnant during service, as was noted on her August 1968 service separation examination.  She was otherwise without any gynecological abnormality at that time, according to the examination report, and on her concurrent Report of Medical History from August 1968, she denied any history of a past pregnancy, vaginal discharge, irregular or painful menstruation, or treatment for a "female" disorder.  

Post-service medical evidence does not indicate treatment for a gynecological disease or injury for several years.  The Veteran has submitted statements from her private medical care providers.  In a June 2012 statement, J.J.W., D.O., stated he first began treating the Veteran in February 1977, at which time a history of salpingitis, first diagnosed in 1976, was noted.  Dr. W then noted that the Veteran had an IUD implanted in 1968, following successful delivery of her child.  Thereafter, she experienced recurrent infections related to her IUD use, and this device was eventually removed in 1975.  Dr. W went on to provide a history of the Veteran's other gynecological complications until 1998 when she had a total abdominal hysterectomy and lysis of adhesions.  Dr. W did not relate any of her gynecological disorders to service or to the insertion of the IUD in 1968.  

In a June 2012 statement, S.S., M.D., stated that he had treated the Veteran since January 1974 for a variety of disorders, including a history of recurrent urinary tract infections, although Dr. S did not indicate onset of these infections prior to 1974.  

During June 2012 Board hearing, the Veteran testified that she first began to experience gynecological problems immediately following her first pregnancy, when her IUD was installed.  She stated that this procedure was performed at an Army hospital and while she had been discharged from service at that point, she was still receiving treatment as a service member.  She testified that a special exemption allowed pregnant service members to receive medical care for their pregnancies even after service discharge.  Following her pregnancy, an IUD was recommended by Army doctors.  Upon implantation, however, she began to experience heavy bleeding and other complications, and upon removal of the device, she was unable to carry a pregnancy to full term.  

The Veteran was afforded a VA gynecological examination in November 2009.  The examiner noted a history of post-service miscarriages and an eventual hysterectomy in approximately 1998 due to fibroids.  The placement of an IUD in 1968 following a successful full term pregnancy was noted.  The examiner opined that while an IUD can cause infertility due to a pelvic infection, it was unlikely to cause early miscarriages once it was removed.  

Taking into account all of relevant evidence of record discussed above, the Board finds that the preponderance of the evidence weighs against service connection for a gynecological disorder.  

As noted above, the service treatment records are negative for any diagnosis of or treatment for a gynecological disorder during service, and none was noted on service separation.  She denied any history of the same at that time.  While the Veteran was noted to be pregnant at service separation, she had yet to deliver her child at the time she was separated from service in September 1968.  

As a layperson, the Veteran is competent to testify regarding such observable symptomatology as gynecological pain and heavy menstrual bleeding, symptoms which are experienced via the senses and do not require medical training or expertise to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Nevertheless, by the Veteran's own admission, she was separated from service prior to the time she delivered her child and had an IUD placed.  She contends she was still effectively a member of the service, as the Army continued to provide her medical care for the remainder of her pregnancy, up to the birth of her child in December 1968 and her subsequent development of gynecological complications following insertion of an IUD.  While she may have continued to receive medical care from the service department, she was separated from active service in September 1968 and is not shown to have had a gynecological disorder prior to that time.  

Likewise, neither the 2012 statements from her private care providers nor the November 2009 VA examination report indicate onset of a gynecological during service.  Thus, even accepting the Veteran's testimony as both competent and credible, she did not experience onset of a gynecological disorder during active service and service connection for such a disorder is denied.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a gynecological disorder, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable.  

Hypertension and Depression

The Veteran has asserted entitlement to service connection for hypertension and depression.  Her primary contentions are that her gynecological disorder resulted in the post-service development of depression and hypertension.  Thus, the Board will address the issue of entitlement to service connection for these disorders on a direct and secondary basis.  

In addition to the regulations above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

Hypertension and psychoses are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  In addition, hypertension and psychosis are subject to the one-year presumption if they become manifest to a degree of 10 percent or more within one year after the date of separation from such service. 

As an initial matter, the Board notes that the Veteran has denied and the evidence does not suggest onset of either hypertension or a psychiatric disorder during service.  The August 1968 service separation examination noted a blood pressure reading of 120/80, and hypertension was not diagnosed at that time.  She was also without any psychiatric abnormality.  Additionally, she denied any history of high blood pressure or nervous trouble of any sort on the concurrent report of medical history.  Therefore, service connection on a direct basis is not warranted.

In her June 2012 hearing testimony, she reported onset of her hypertension in approximately 1970, more than a year after service separation.  She also reported onset of her depression in the early 1970's, when she was unable to have more children.  Therefore, the disorders did not manifest within a year of service and the one-year presumption does not apply.  

As discussed above, service connection on a secondary basis requires that service connection be established for the underlying disorder which allegedly resulted in the disabilities claimed.  As the Board denied service connection for a gynecological disorder, service connection for claims on a secondary basis must, as a matter of law, also be denied for hypertension and a psychiatric disorder.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Finally, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated June, October and November 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate her claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  The Veteran has previously stated that some post-service treatment records were not associated with her record.  The Board in an April 2015 remand attempted to retrieve these records; however, she failed to return the appropriate authorizations.  Further, VA received a response from a private hospital in November 2009, stating that records regarding the Veteran were unavailable.  

All other post-service VA and private treatment records identified by the Veteran have also been obtained.  She has not identified any other additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

As noted above, the claim was most recently remanded in April 2015 for additional development, specifically to send authorizations to the Veteran to obtain private medical treatment records.  Those authorizations were not returned to the RO and as such were not associated with record.  

The Veteran was provided a VA examination in November 2009 which is adequate for the purposes of determining service connection as it involved a review of the pertinent medical history as well as a clinical evaluation, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an October 2015 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).
  
In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Service connection for a gynecological disorder is denied.  

Service connection for hypertension is denied.  

Service connection for an acquired psychiatric disorder, claimed as depression, is denied.  



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


